FILE COPY




                          THE SUPREME COURT OF TEXAS
                          Post Office Box 12248
                          Austin, Texas 78711
                                                                                       (512)463-1312

                                             October 17, 2013

Mr. Steven Rade Guy                                    Ms. Kelley Denney Peacock
The Norman Law Firm                                    Cherokee County District Attorney
215 East Commerce St, 2nd Floor                        PO Box 839
Jacksonville, TX 75766-1870                            Linden, TX 75563

Mr. Gregory Lee West
Cherokee County Jail
272 Underwood St.                                                 FILED IN COURT OF APPEALS
Rusk, TX 75785                                                         12th Court of Appeals District
RE:      Case Number: 13-0760
         Court of Appeals Number: 12-13-00273-CV
         Trial Court Number: 2011 -02-0106

                                                                               /LER TEXAS
Style:   IN RE GREGORY LEE WEST                                        CATHY S. LUSrdCLERJ
Dear Counsel:


         Today the Supreme Court lifted the abatement order of September 30, 2013 and reinstated the
petition for writ of habeas corpus in the above-referenced case. The Supreme Court requests that real
party in interest file a response to the petition for writ of habeas corpus in the above-referenced case. The
response is due to be filed no later than 9:00 a.m., October 23, 2013. PLEASE NOTE pursuant to Misc.
Docket No. 11-9152 - Electronic-Filing Rules, Attorneys must e-file all documents (except documents
submitted under seal) through Texas.gov. Persons not represented by an attorney may e-file documents,
but e-filing is not required. Two paper copies of the requested response must be filed within three
business days after the response is e-filed. The paper courtesy copies must be the printed version of the
file-stamped e-filed response and must comply with Texas Rules of Appellate Procedure 9. Y For more
details, see the Court's Order Requiring Electronic Documents in the Supreme Court of Texas at
http://www.supreme.courts.state.tx.us/miscdocket/11/11915200.pdf.
         Please note all notices or communication about this case will be sent by email in lieu of mailing
paper documents. (See Misc. Docket No. 11-9152, Electronic-Filing Rule No. 9).
                                                          Sincerely,
                                                                                                     Ml   --




                                                          Blake A. Hawthorne, Clerk
                                                          by Claudia Jenks, Chief Deputy Clerk
cc:   Ms. Laveme Lusk
      Ms. Cathy S. Lusk